DETAILED ACTION

Response to Arguments
Applicant’s arguments, see entire response, with respect to previous objection to the instant abstract have been fully considered and are persuasive in view of Applicant’s substitute abstract.  The objection to the instant abstract has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: As stated previously, the primary reasons for allowance of instant independent claims 1, 5 and 9, is the fact that they all share claimed aspects regarding two back pressure regulators, placed at specific locations relative to a split/branching flow paths relative to a column and liquid sender, wherein the back pressure regulators are controlled in the specific recited manner, via a setter/setting step, as well as an instructor/instructing step to set/control/adjust the flow rate of a mobile phase at a specific sample introduction ratio, as well as controlling the back pressure regulator pressures relative to one another, in the sequence recited, as well as the detecting/detection of set values in a first back pressure regulator at a specific moment in time, when a flow is stopped in a second flow path, in combination with other recited elements and their associated functionality and/or methodology.  The closest prior art references is U.S. 2017/0276652 to Funada, which discloses many of the recited structures, such as dual back pressure regulators and a split/branched flow path, however, does not disclose all of the recited elements in the instant independent claims, nor the specific functionality and/or control recited within the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861